

EXHIBIT 10.2


DLH HOLDINGS CORP.
EMPLOYEE STOCK OPTION CERTIFICATE
AND AGREEMENT


Date of Grant:
 
November 8, 2013
 
 
Option No.:
2013-
 
 
 
 
 
 
Name of Optionee:
 
 
 
 
 
 
 
 
 
 
 
Number of Shares:
 
 
 
 
 
 
 
 
 
 
 
Exercise Price Per Share:
 
$1.395
 
 
 
 
 
 
 
 
 
Expiration Date:
 
November 8, 2023
 
 
 
 
 
 
 
 
 



Effective on the date of grant specified above, DLH HOLDINGS CORP. (the
“Company”) has granted to the above-named Optionee under the Company’s 2006 Long
Term Incentive Plan, as amended (the “Plan”), an option to purchase from the
Company the number of shares of Common Stock of the Company set forth above.
This option is subject to all the terms and conditions of the Plan which is
incorporated in this option as though set forth in full.


The terms and conditions of this option are as follows:


1.    Number and Price of Options. The number and price of the shares subject to
this option shall be the number and price set forth above, subject to any
adjustments which may be made under Section 11 below.


2.    Vesting and Exercisability. This option may not be exercised until it is
vested. Subject to the terms and conditions set forth in this Option, this
option may be exercised to purchase the shares of Common Stock covered by this
Option in accordance with the provisions of this paragraph.


(a)     With respect to the shares covered by this Option, and provided Optionee
is an employee of the Company on each vesting date, and unless otherwise
provided by this Option Agreement, this Option, may be exercised to purchase the
Shares as follows:


(i)     Options to purchase [50% of the ]Shares shall vest on the date the
Management Resources and Compensation Committee of the Board of Directors of the
Company (the “Committee”) determines that the Company has achieved the Company’s
[adjusted EBITDA]/ [new business bookings] target for the fiscal year ending
September 30, 2014 (the “Performance Target”), as established by the Committee
and communicated to the Optionee (the Options described in this Section 2(a)(i)
may be referred to herein as the “Performance Options”); and


(ii)     Options to purchase [50% of the ] Shares shall vest if the closing
price of the Company’s Common Stock equals or exceeds $3.00 per share (as shall
be adjusted to give effect to any stock splits, reverse stock splits, stock
dividends, recapitalizations and other similar



1



--------------------------------------------------------------------------------



transactions after the Date of Grant) for ten consecutive trading days prior to
5:00 p.m., New York time on the Expiration Date.


(iii)     For the purpose of determining the closing price of the Company’s
Common Stock, the closing price of a share of Common Stock shall mean (A) if the
Common Stock is traded on a national securities exchange, including on the
Nasdaq Stock Market (“Nasdaq”), the per share closing price of the Common Stock
shall be the reported closing price the principal securities exchange on which
they are listed on the date of determination (or if there is no closing price
for such date of determination, then the last preceding business day on which
there was a closing price); or (B) if the Common Stock is traded in the
over-the-counter market but bid quotations are not published on Nasdaq, the per
share closing price of the Common Stock shall be the closing bid price per share
for the Common Stock as furnished by a broker-dealer which regularly furnishes
price quotations for the Common Stock on the date of determination (or if there
is no closing price for such date of determination, then the last preceding
business day on which there was a closing price).


(b)    Subject to the other terms and conditions of this Option, the Performance
Options described in Section 2(a)(i) hereof shall only vest if the Committee
determines, based on the audited financial statements of the Company for the
fiscal year ending September 30, 2014, that the Performance Target has been
achieved, which determination shall be made prior to the time that the Company
files its Annual Report on Form 10-K for the fiscal year ending September 30,
2014 with the Securities and Exchange Commission. All determinations by the
Committee shall be final and binding. Notwithstanding any other provision of the
Employment Agreement (as defined below), with respect to the Performance
Options, the specific amount of Performance Options that vests shall be
determined by the Committee based on the Company’s performance towards achieving
the Performance Target, as follows:


 
•
 
If the Company meets or exceeds the Performance Target, one hundred percent
(100%) of the Performance Options shall vest.

 
 
•
 
If the Company’s achievement is ninety percent (90%) of the Performance Target
(the “Threshold Level”) or greater, but less than the Performance Target, a pro
rata portion (based on linear interpolation) of the Performance Options shall
vest, and the number of Performance Options vesting shall be determined based on
the amount by which the Company’s performance exceeded the Threshold Level, up
to achievement of the Performance Target, with the number of Performance Options
that may vest being reduced by 2% for every 1% of variance below the Performance
Target (but above the Threshold Level).

 
 
•
 
If the degree of variance below the Performance Target is not a whole number,
then for the purpose of determining whether the Threshold Level is achieved, or
the degree of variance below the Performance Target, the Committee shall round
the resulting number down to the nearest whole number.



 
•
 
If the Company does not achieve the Threshold Level of performance, no portion
of the Performance Options shall vest and the Performance Options shall be
immediately void.

            

2



--------------------------------------------------------------------------------



 
•
 
In no event shall any Performance Options vest as to more than one hundred
percent (100%) of the shares subject to the Performance Target.



    (c)     This Option expires at 5:00 p.m. (New York time) on the Expiration
Date (the “Expiration Time”) as stated above whether or not it has been duly
exercised, unless sooner terminated as provided below. Subject to the terms and
conditions set forth in the Optionee’s employment agreement with the Company,
dated ______________ (the “Employment Agreement”), this Option may also
terminate sooner as provided below if your employment is terminated for any
reason. This Option shall terminate and no Shares may be purchased after the
Expiration Time.




3.    Acceptance of Option Agreement. Your acceptance of this stock option
agreement will indicate your acceptance of and your agreement to be bound by its
terms and the terms of the Plan. It imposes no obligation upon you to purchase
any of the shares subject to the option. Your obligation to purchase shares can
arise only upon your exercise of the option in the manner set forth herein. This
stock option agreement shall be subject in all respects to the terms and
conditions of the Plan and in the event of any question or controversy relating
to the terms of the Plan, the decision of the Board of Directors shall be final.


4.    Condition of Employment. Except as provided in Section 9, this option may
not be exercised unless the Optionee is employed by the Company or one of its
parent or subsidiary corporations on the date of such exercise and shall have
been an employee continuously since the date of grant.
    
5.    Exercise Procedure.    This option is exercisable by a written notice
signed by you and delivered to the Company at its executive offices, signifying
your election to exercise the option. A form of the notice is attached to this
option certificate. The notice must state the number of shares of Common Stock
for which your option is being exercised and must be accompanied by the full
purchase price of the shares being purchased. Payment shall be either (i) in
cash, or by certified or bank cashier's check payable to the order of the
Company, free from all collection charges; (ii) by delivery of shares of Common
Stock of the Company already owned by the Optionee for at least six months prior
to the date of exercise, which Common Stock shall be valued at Fair Market Value
on the date of exercise; or (iii) by a combination of the methods of payment
specified in (i) and (ii) above.


For these purposes, the market value per share of Common Stock shall be: (i) if
the Common Stock is traded on a national securities exchange or on the NASDAQ
Stock Market System (“Nasdaq”), the per share closing price of the Common Stock
on the principal securities exchange on which they are listed or on Nasdaq, as
the case may be, on the date of exercise (or if there is no closing price for
such date of exercise, then the last preceding business day on which there was a
closing price); or (ii) if the Common Stock is traded in the over-the-counter
market and quotations are published on an inter-dealer quotation system (but not
on Nasdaq), the closing bid price of the Common Stock on the date of exercise as
reported by thereon (or if there are no closing bid prices for such date of
exercise, then the last preceding business day on which there was a closing bid
price); or (iii) if the Common Stock is traded in the over-the-counter market
but bid quotations are not published on an inter-dealer quotation system, the
closing bid price per share for the Common Stock as furnished by a broker-dealer
which regularly furnishes price quotations for the Common Stock. If notice of
the exercise of this option is given by the person or persons other than you,
the Company may require, as a condition to the exercise of this option, the
submission to the Company of appropriate proof of the right of such person or
person to exercise this option.
    



3



--------------------------------------------------------------------------------



6.    Issuance of Shares. Certificate for the shares purchased will be issued as
soon as practicable. The Company, however, shall not be required to issue or
deliver a certificate for any shares until it has complied with all requirements
of the Securities Act of 1933, as amended, the Securities Exchange Act of 1934,
as amended, any stock exchange on which the Company’s Common Stock may then be
listed and all applicable state laws in connection with the issuance or sale of
such shares or the listing of such shares.


7.    No Rights Until Exercise. Until the issuance of the certificate for the
shares, you or such other person as may be entitled to exercise this option,
shall have none of the rights of a stockholder with respect to shares issuable
upon exercise of this option.


8.    Transferability. This option is personal to the Optionee and during the
Optionee's lifetime may be exercised only by the Optionee. This option shall not
be transferable other than by will or the laws of descent and distribution, and
as may be permitted under the Internal Revenue Code, the federal securities laws
and the rules and regulations promulgated thereunder. If notice of the exercise
of this option is given by the person or persons other than you, the Company may
require, as a condition to the exercise of this option, the submission to the
Company of appropriate proof of the right of such person or person to exercise
this option.
    
9.    Termination of Employment. Unless otherwise provided in the Employment
Agreement (or a superseding employment agreement entered into between the
Company and Optionee) and as set forth below, in the event that the Optionee
ceases to be an employee of the Company or of any subsidiary, this Option shall
terminate in accordance with the terms of the Plan.


    (a)     Notwithstanding the foregoing, however, unless otherwise provided in
an employment agreement between the Company and the Optionee or elsewhere in
this Option Agreement, upon termination of employment by the Optionee other than
for “good reason” (as defined in the Employment Agreement), the Optionee shall
continue to have the right to exercise any unexercised portion of this option,
solely to the extent vested as of the date of termination of employment of
Optionee, for such period of time as is provided for in the Plan, but in no
event after the Expiration Time. Unless otherwise provided in an employment
agreement between the Company and the Optionee, in the event of the death of
Optionee during the foregoing period of time, this Option shall be exercisable
by his or her personal representatives, heirs or legatees to the same extent
that the Optionee could have exercised this option if he or she had not died,
for twelve months from the date of death, but in no event after the Expiration
Time. In the event the employment of the Optionee was terminated for “cause” (as
defined in the Employment Agreement), this Option will terminate on the date of
that the Optionee ceases to be an employee of the Company or a subsidiary.


    (b)    In the event Optionee’s employment with the Company or any subsidiary
is terminated by the Company without “cause” (as defined in the Employment
Agreement) or by Optionee for “good reason” (as such term is defined in the
Employment Agreement), this Option shall remain exercisable, solely to the
extent it was vested as of the date of termination of employment of Optionee,
for such period of time as is provided for in the Plan, but in no event after
the Expiration Time.


    (c)     Unless otherwise provided in an employment agreement between the
Company and the Optionee, in the event the Optionee’s employment is terminated
due to his death or permanent disability, this Option shall remain exercisable
solely to the extent vested as of the date of the termination of his employment,
for such period of time as provided for in the Plan, but in no event after the
Expiration Time. In the event of the death of the Optionee during the one year
period after the date of permanent

4



--------------------------------------------------------------------------------



disability of the Optionee, that portion of the Option which was exercisable
shall be exercisable by his or her personal representatives, heir or legatees at
any time prior to the expiration of one year from the date of the death of
Optionee, but in no event after the Expiration Time.


10.    Not an Employment Agreement. This option does not confer on the Optionee
any right to continue in the employ of the Company or interfere in any way with
the right of the Company to determine the terms of the Optionee’s employment.


11.     Corporate Transactions and Change in Control. Subject to the terms and
conditions which may be provided in the Employment Agreement (or a superseding
employment agreement entered into between the Company and Optionee), in the
event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, rights offering, or any other
change in the corporate structure or stock of the Company, the Board shall make
such adjustments, if any, as it deems appropriate in the number and kind of
shares covered by this Option, or in the option price, or both. Notwithstanding
the foregoing, however, in the event of a Change of Control, as defined in the
Employment Agreement, Options which are vested as of the effective date of the
termination of Employee’s employment (pursuant to the Employment Agreement)
shall remain exercisable in accordance with the Plan, but in no event after the
Expiration Time. Notwithstanding any provision to the contrary, the Committee or
the Board may cancel, amend, alter or supplement any term or provision of this
option to avoid the penalty provisions of Section 4999 of the Code, subject to
the terms of an employment agreement between the Company and the Optionee.


12.    Capital Adjustments. The existence of the Option shall not affect in any
way the right or power of Company or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations, or other changes in
Company’s capital structure or its business, or any merger or consolidation of
Company or any issue of bonds, debentures, preferred stock having a preference
to or affecting Company’s common stock or of any rights thereof, or the issuance
of any securities convertible into any such common stock or of any rights,
options, or warrants to purchase any common stock, or the dissolution or
liquidation of Company, any sale or transfer of all or any part of its assets or
business, or any other act or proceeding of Company, whether of a similar
character or otherwise. The securities with respect to which the Option is
granted are shares of common stock of the Company as presently constituted, but
if and whenever, prior to the delivery by Company of all the shares with respect
to which the Option is granted, the Company shall effect a subdivision or
consolidation of shares of its common stock or other capital readjustment, the
payment of a stock dividend, or other increase or reduction of the number of
shares of such common stock outstanding, the number of shares subject to the
Option and the applicable Exercise Price shall be adjusted as provided for in
the Plan.


13.    Securities Law Compliance. This option shall be subject to the
requirement that if at any time the Board shall determine that the registration,
listing or qualification of the shares covered hereby upon any securities
exchange or under any federal or state law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the granting of this option or the purchase of the shares, this
option may not be exercised unless and until such registration, listing,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Board. The Board may require that the
person exercising this option shall make such representations and agreements and
furnish such information as it deems appropriate to assure compliance with the
foregoing or any other applicable legal requirements.


14.    Tax Matters. To the maximum extent permissible under the Code, this
Option is intended to qualify for “incentive stock option” treatment under the
provisions of Section 422 of the



5



--------------------------------------------------------------------------------



Code. It is understood and acknowledged by Optionee, however, that all of the
options represented by this Option Certificate may not qualify as Incentive
Stock Options. You are therefore urged to consult with your individual tax
advisor prior to exercising this Option since the exercise of this Option may
result in adverse tax consequences including the payment of additional federal
and/or state income taxes.


15    Withholding Tax. The Company shall have the power and the right to deduct
or withhold, or require a Optionee to remit to the Company as a condition
precedent for the fulfillment of any option exercise, an amount sufficient to
satisfy Federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this option. Whenever Shares are to be issued or cash paid to an Optionee
upon exercise of an option, the Company shall have the right to require the
Optionee to remit to the Company, as a condition of exercise of the option, an
amount sufficient to satisfy federal, state and local withholding tax
requirements at the time of exercise. However, notwithstanding the foregoing, to
the extent that a Optionee is an insider (as determined by the Board of
Directors), satisfaction of withholding requirements by having the Company
withhold Shares may only be made to the extent that such withholding of Shares
(1) has met the requirements of an exemption under Rule 16b-3 promulgated under
the Exchange Act, or (2) is a subsequent transaction the terms of which were
provided for in a transaction initially meeting the requirements of an exemption
under Rule 16b-3 promulgated under the Exchange Act.


16.    Notices. All notices hereunder to the Company shall be delivered or
mailed to the following address:
        
DLH HOLDINGS CORP.
1776 Peachtree Street, N.W.
Atlanta, GA 30309
Attention: Chief Financial Officer


Such address for the service of notices may be changed at any time provided
notice of such change is furnished in advance to the Optionee.


17.     Governing Law. This Agreement is granted and delivered in the State of
New Jersey and is intended to be construed and enforced under the laws thereof.
The Holder submits to the exclusive jurisdiction and venue of the federal or
state courts of New Jersey, to resolve any and all issues that may arise out of
or relate to this Option Agreement.


18. Certain Definitions. Capitalized terms used herein, to the extent not
defined in this Stock Option Agreement shall have the meanings ascribed to such
term in the Plan.




Signature page follows.

6



--------------------------------------------------------------------------------





19. General Provisions. This Option constitutes the entire agreement of the
parties and supersede all prior undertakings and agreements with respect to the
subject matter hereof. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural. In the event
any provision of this Agreement shall be held illegal or invalid for any reason,
the illegality or invalidity shall not affect the remaining parts of this
Agreement and this Agreement shall be construed and enforced as if the illegal
or invalid provision had not been included. No fractional shares of Common Stock
shall be issued or delivered pursuant to this Option. The Company shall
determine whether cash or other property shall be issued or paid in lieu of
fractional shares of Common Stock or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.


DLH HOLDINGS CORP.




By:__________________________________
Name:
Title:
                            


ATTEST:


Corporate Secretary




By:__________________________________
Name:
Title:



7



--------------------------------------------------------------------------------



ACKNOWLEDGMENT
 
The Optionee acknowledges receipt of a copy of the Company’s 2006 Long-Term
Incentive Plan, as amended, (the “Plan”), and represents that he or she has read
and is familiar with the terms and provisions thereof and hereby accepts this
Option subject to all of the terms and provisions of the Option Agreement and
the Plan. The Optionee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Board or the Committee upon any
questions arising under the Plan.
 
 
 
 
Date:                    
 
 


 
 
Signature of Optionee
 
 
 


 
 
Name of Optionee
 
 
 


 
 
Address
 
 
 


 
 
City, State, Zip Code

OPTION EXERCISE FORM


TO:    DLH HOLDINGS CORP.
1776 Peachtree Street, N.W.
Atlanta, GA 30309
Attn: Chief Financial Officer


Ladies/Gentlemen:


I irrevocably elect to exercise my right to purchase _________ shares of Common
Stock covered by this Option Agreement and make full payment of the Exercise
Price of such shares as follows (PLEASE CHOOSE FORM OF PAYMENT).
    
o     Cash Purchase. I hereby elect to pay the exercise price in cash, and
enclose a CERTIFIED CHECK (or has wired payment) in the amount of $____________.


o    Cashless Exercise. I have enclosed _________ shares of Common Stock of DLH
Holdings Corp. in accordance with the Option Agreement. I represent that I have
owned the shares being delivered for at least six months prior to the date of
exercise.


o     Combination of Cash and Cashless. I elect to pay the exercise price in
cash and stock, and encloses a CERTIFIED CHECK (or has wired payment) in the
amount of $____________ and have enclosed _________ shares of Common Stock of
DLH Holdings Corp. in accordance with the Option Agreement. I represent that I
have owned the shares being delivered for at least six months prior to the date
of exercise.
    
I understand and agree that DLH Holdings Corp. shall have the power and the
right to deduct or withhold, or require me to remit to it, as a condition
precedent for the fulfillment of any option exercise, an amount sufficient to
satisfy Federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising as a result
of this option. Further, I acknowledge that DLH Holdings Corp. shall have the
right to require me to remit

8



--------------------------------------------------------------------------------




to DLH Holdings Corp., as a condition of exercise of the option, an amount
sufficient to satisfy federal, state and local withholding tax requirements at
the time of exercise. However, notwithstanding the foregoing, to the extent that
a Optionee is an insider (as determined by the Board of Directors), satisfaction
of withholding requirements by having DLH Holdings Corp. withhold Shares may
only be made to the extent that such withholding of Shares (1) has met the
requirements of an exemption under Rule 16b-3 promulgated under the Exchange
Act, or (2) is a subsequent transaction the terms of which were provided for in
a transaction initially meeting the requirements of an exemption under Rule
16b-3 promulgated under the Exchange Act.


Further, I agree to promptly notify DLH Holdings Corp. of the sale of any of the
shares I received upon exercise of this option during the one year period
commencing on the date I receive the certificate for the shares.


Kindly deliver to me a certificate representing the shares as follows:


INSTRUCTIONS FOR DELIVERY


Name: ____________________________________________________________
     (please typewrite or print in block letters)


Address:     _________________________________
_________________________________
_________________________________
        
Dated: _________________________
 


Signature ________________________________



{N0039384 }    {N0039384 }
1

